Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered September 4, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence warrants the conclusion that when defendant struck the complainant and grabbed a chain from his neck, he intended to commit robbery and not just assault. Furthermore, there was ample evidence that another person aided in the commission of the robbery.
The court’s charge on the elements of robbery, read as a whole, conveyed the appropriate standards.
Defendant’s claims that the court erroneously granted a challenge for cause by the People and denied such a challenge by *263defendant are both rendered unreviewable by operation of CPL 270.20 (2), and, in any event, are without merit.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.